318 S.W.3d 255 (2010)
STATE of Missouri, Respondent,
v.
Henry B. TATUM, Appellant.
No. WD 71610.
Missouri Court of Appeals, Western District.
June 29, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2010.
Henry B. Tatum, Pro Se, Cameron, MO, for appellant.
Shaun J. Mackelprang, Esq., Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
Before Division One: KAREN KING MITCHELL, P.J., LISA WHITE HARDWICK and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM.
Henry Tatum appeals the denial of his post-conviction "Motion to Correct Mistake in Judgment, Sentence and Commitment." For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying postconviction relief.
AFFIRMED. Rule 84.16(b).